Citation Nr: 1732388	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  07-26 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for right lower extremity radiculopathy (claimed as peripheral neuropathy).

3.  Entitlement to service connection for left lower extremity radiculopathy (claimed as peripheral neuropathy).

4.  Entitlement to an initial compensable evaluation for herpes prior to December 3, 2008.

5.  Entitlement to an initial evaluation in excess of 60 percent for herpes from December 3, 2008.

6.  Entitlement to an evaluation in excess of 30 percent for degenerative changes of the cervical spine with spondylosis and intervertebral disc syndrome.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to December 3, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to June 1974.  The Veteran had service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2005, October 2006, February 2008, and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2011, the Board, in pertinent part, denied a compensable evaluation for service-connected herpes and remanded the issues of service connection for peripheral neuropathy of the upper and lower extremities and an increased rating for service-connected residuals of a cervical spine injury with degenerative changes C3-6.  In April 2012, the Board vacated the order denying a compensable evaluation for herpes in its December 2011 decision, and remanded the issue for further development.  

In May 2013, the Board denied the Veteran's claim for an increased rating for his service-connected cervical spine injury, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Board decision also remanded the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, and a claim of entitlement to a compensable evaluation for a herpes disability.  In a March 2014 order, the Court vacated the May 2013 decision as it pertained to the denial of an increased rating for the cervical spine disorder and remanded the matter to the Board for further proceedings consistent with a February 2014 Joint Motion for Partial Remand (JMR).  

In June 2014, the Board remanded for further development the claim for an increased rating for the Veteran's cervical spine disorder and a claim for TDIU, which the Board found was raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In a February 2016 rating decision, the RO granted service connection for right upper extremity radiculopathy and left upper extremity radiculopathy and assigned a 20 percent evaluation for each disability, effective November 5, 2015.  A July 2016 Decision Review Officer decision granted a 40 percent evaluation for the right upper extremity, effective December 3, 2008, and an evaluation of 70 percent from August 25, 2015.  The decision also awarded a 30 percent rating for the left upper extremity, effective December 3, 2008, and an evaluation of 60 percent from August 25, 2015.  Neither the Veteran nor his representative has expressed disagreement with or presented argument concerning the evaluations assigned for the right and left upper extremity radiculopathy.  Consequently, the Board will not further address the matters.

The July 2016 Decision Review Officer decision also awarded an increased rating to 60 percent for herpes effective December 3, 2008.  However, as this grant does not represent a total grant of the benefits sought and the Veteran has not indicated that he is satisfied with this rating, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The July 2016 decision additionally awarded TDIU, effective December 3, 2008.  Therefore, the portion of the claim remaining before the Board is whether the Veteran is entitled to TDIU prior to December 3, 2008, and the Board has characterized the issue accordingly.
   
The issues of service connection for ischemic heart disease, service connection for right and left lower extremity radiculopathy, an evaluation in excess of 30 percent for degenerative changes of the cervical spine with spondylosis and intervertebral disc syndrome, and entitlement to TDIU prior to December 3, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to December 3, 2008, the Veteran's herpes affected less than 5 percent of his entire body or exposed areas; regular intermittent systemic therapy was not required.

2.  From December 3, 2008, the Veteran's herpes has been manifested by constant or near-constant systemic therapy required during the preceding 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to December 3, 2008 for service-connected herpes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7820-7806 (2016).

2.  The criteria for an evaluation in excess of 60 percent from December 3, 2008 for service-connected herpes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7820-7806 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran and his representative have not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating-Herpes

The Veteran seeks an initial compensable evaluation prior to December 3, 2008, and a rating in excess of 60 percent thereafter for his service-connected herpes.  Service connection was granted in a February 2008 rating decision and a noncompensable (0 percent) evaluation was assigned effective May 16, 2007.  In a July 2016 Decision Review Officer decision, the evaluation was increased to 60 percent effective December 3, 2008, the date which VA treatment records showed a requirement for constant systemic therapy.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In this case, that date is May 16, 2007, the date the claim for service connection for herpes was filed by the Veteran.  As noted above, the RO has already staged the ratings for the Veteran's herpes.

The Veteran's service-connected herpes has been assigned an initial compensable evaluation prior to December 3, 2008, and a 60 percent evaluation thereafter pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7820-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Diagnostic Code 7820 provides that other skin infections should be evaluated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (under Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7820.  In this case, the Veteran's herpes does not involve his head, face, or neck, and his predominant disability does not involve scars.  Accordingly, his disability is appropriately evaluated under the criteria for dermatitis under Diagnostic Code 7806.

The Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, pertinent to this appeal, this regulatory amendment did not change the rating criteria for Diagnostic Code 7806.  Even if it had, the amended criteria are only applicable to applications for benefits received by VA on or after October 23, 2008, unless review under the criteria is specifically requested.  Id.  Thus, there is no impact on the Veteran's current claim for benefits, which was received by VA in May 2007 and he did not request review under the revised criteria.

Under Diagnostic Code 7806, a noncompensable evaluation contemplates less than five percent of the entire body or less than five percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  A rating of 10 percent is assigned with at least 5 percent, but less than 20 percent, of the entire body affected; or, at least 5 percent, but less than 20 percent, of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A rating of 30 percent is assigned with 20 to 40 percent of the entire body or exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constant, during the past 12-month period.  A rating of 60 percent is assigned with more than 40 percent of the entire body or exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.
 
A May 2007 VA treatment record notes that the Veteran was using Aquaphor for his skin.  He also stated that dark spots come up which are itchy on his foot.  The Veteran also discussed herpes he had while on active duty and that he had lesions on his groin.  He was given fluocinonide ointment for his black spots on his foot and leg.  In November 2007, an examination of the skin showed no lesions, rashes, or masses.  VA treatment records from February 2008 note that the Veteran had an area of drainage and pain of the right testicle.  It did not appear ulcerated, and the Veteran denied a previous history of herpes.  Keflex was used for treatment.

During an April 2008 VA examination, the Veteran reported he was diagnosed with genital herpes while on active duty.  He reported that since that time he has had episodes of cellulitis/abscesses which have also broken out on his buttocks, and a discolored area on the right foot.  The Veteran did not have an infectious, immune, or nutritional disability to his knowledge.  The Veteran stated that his herpes condition affected his buttocks and feet.  He also indicated that his disorder is intermittent, and he would have clearing and then it would recur.  He stated he was prescribed medication but did not use it as he could not afford it, that he used a triple-antibiotic ointment topically as needed, and that he used alcohol to the affected area as needed.  He had used these treatments for the last twelve months.  He had not been prescribed corticosteroids or other immunosuppressive drugs.  The Veteran complained of localized symptoms including pain and pruritus.  He did not have a special condition such as malignant neoplasm, urticaria, primary cutaneous vasculitis, erythema multiforme or chloracne.  The Veteran reported he felt that his skin condition affected his activities of daily living as well as his recreational activities in that with outbreaks he experienced discomfort.  Upon physical examination, the examiner found next to the mid buttock folds firm indurations on either side which measure approximately 1 cm in diameter and noted that the skin of the area is without infection.  The genitalia had no lesions, and the right dorsal aspect has hyperpigmented macular lesion of the right foot.  The percentage of the exposed body was zero percent, and the percentage of the total body involved was approximately one percent.  There was no scarring or disfigurement of the head, face, or neck.  The examiner diagnosed genital herpes, currently without manifestation and areas of previous abscesses, currently without active infection.

In a May 2008 VA progress note, the Veteran stated he wanted medication for herpes.  Upon examination, the examiner found a small lesion on the groin, erythematous with no pus or drainage.  The diagnosis was herpes with a prescription for acyclovir ointment.  

A December 3, 2008 VA treatment note indicates that the Veteran was currently using acyclovir ointment for treatment, and that daily valacyclovir would be added for prevention.

VA treatment records from December 2009 note intermittent herpes outbreaks and some episodes of dysuria/itching on the urethra which was treated with Septra.  In January 2011, the Veteran reported one outbreak in a 3-4 month period.  He used acyclovir ointment often, and valacyclovir, which upset his stomach.  It was also noted in July 2011 that the Veteran used acyclovir ointment often, and valacyclovir upset his stomach.  December 2011 VA treatment records note the Veteran's complaints of herpes outbreaks about 4-5 times a year requiring suppression treatment.  

In a statement received in December 2011, the Veteran indicated that he was currently taking valacyclovir tablets, and using hydrocortisone cream, zinc oxide ointment, and acyclovir ointment.  In a June 2012 statement, the Veteran indicated that he had an eight percent area involving rash/sore/scar on his right leg and foot and about a three percent area involving rash/sore/scar on his left leg.  He also reported having about ten percent area of sores and inflammation in the genital area.  
The Veteran underwent a VA examination in December 2013.  The Veteran indicated that he took acyclovir daily starting in 2008 for suppression, and used an acyclovir ointment before 2008.  He had a breakout every 1-2 weeks if he did not take his medication.  The examiner indicated that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face, or neck, and that the Veteran did not have any benign or malignant skin neoplasms or any systemic manifestations due to any skin diseases.  Regarding treatment, the Veteran had been treated with oral or topical medications in the past 12 months for his herpes.  For both oral and topical medications, the duration of use in the past 12 months was described as constant/near-constant.  A physical examination showed infections of the skin, but with no total body area affected and no exposed areas affected.  The skin condition was described as hypopigmented spots along the penile shaft with no scarring and no active lesions.  The examiner indicated that the Veteran's herpes did not impact his ability to work.  It was noted that the Veteran was on daily acyclovir for suppressive therapy and lesions only occurred in the genital region.  There was no current active disease.

After a review of the evidence of record, the Board finds that for the period prior to December 3, 2008, a compensable evaluation is not warranted.  The overall evidence is consistent with a finding that the Veteran's herpes affected less than 5 percent of his entire body or exposed areas and that no more than topical therapy was required during the past 12-month period.  With respect to treatment, there is no indication of any treatment until February 2008, when it was noted that the Veteran was taking Keflex, which is an antibiotic.  However, during the April 2008 VA examination, the Veteran indicated that he only used a triple-antibiotic ointment topically and alcohol as needed, and had not been prescribed corticosteroids or other immunosuppressive drugs.  In May 2008, the Veteran was prescribed acyclovir ointment, a topical medication.  Also, the April 2008 VA examiner found that the percentage of the exposed body was zero percent, and the percentage of the total body involved was approximately one percent.  Furthermore, there is no evidence that the Veteran's herpes required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of less than six weeks during the past 12-month period, which would warrant a 10 percent disability rating.  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. Lexis 12,601 (Fed. Cir. July 14, 2017) (finding that the use of topical corticosteroids does not automatically equate to being systemic therapy under Diagnostic Code 7806).  It was not until December 3, 2008 that a VA treatment record reflects that the Veteran was initially prescribed valacyclovir for prevention of herpes.  Thus, a compensable rating is not warranted prior to December 3, 2008.  

The Board also finds a compensable rating for herpes is not warranted prior to December 3, 2008 under other diagnostic codes.  Although the Veteran has alleged that he has scarring, physical examination has not revealed scars, including of the head, face or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800-7805.  Therefore a higher rating is not warranted under Diagnostic Codes 7800 through 7805.  There is also no evidence the Veteran had other symptoms of herpes, other than skin symptoms, during outbreaks.  Therefore, the Board finds that the Veteran's symptoms most closely approximate a noncompensable rating prior to December 3, 2008 under Diagnostic Code 7806.  

Additionally, for the period from December 3, 2008, the Board finds that a rating in excess of 60 percent is not warranted.  As indicated above, a 60 percent rating is the highest disability rating available under Diagnostic Code 7806, therefore an increased rating greater than 60 percent is not warranted under those criteria.  An increased rating greater than 60 percent is also not for application under any other pertinent rating criteria, as the evidence does not show that the Veteran's herpes caused scars or affected the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800-7805.  None of the other pertinent diagnostic codes provide for an evaluation greater than 60 percent.

The Board has considered the Veteran's statements regarding the symptoms of his service-connected herpes, including scarring and the amount of body area affected.  The Veteran's statements are competent evidence as to the symptoms of his herpes condition as these come to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, evidence concerning the nature and extent of the Veteran's herpes has been provided by medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the severity of the Veteran's herpes than the statements of the Veteran.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An initial compensable evaluation for herpes prior to December 3, 2008 is denied.

An initial evaluation in excess of 60 percent for herpes from December 3, 2008 is denied.


REMAND

Ischemic Heart Disease

The Veteran claims that he has ischemic heart disease as a result of his military service, including his exposure to herbicides while serving in the Republic of Vietnam.  VA has conceded his presumed exposure to herbicides while serving in-country in Vietnam.  

Treatment records in the claims file document the Veteran's complaints of chest pain and irregular heartbeat.  Private treatment records from Dr. G.N. from April 1994 include an unconfirmed report of an abnormal ECG with anterior/lateral and inferior ischemia.  A February 2011 VA initial PTSD examination notes that the Veteran's medical history was significant for ischemic heart disease.  Also, a February 2011 VA nuclear stress test revealed no evidence of significant reversible ischemia.  February 2011 VA myocardial perfusion imaging found no fixed or reversible defects suggestive of infarct or ischemia, and no transient ischemic dilation of the ventricle.  VA treatment records also indicate that the Veteran has been prescribed amlodipine besylate and fosinopril, medications used to treat chest pain, heart failure, and hypertension.  

The Veteran has not been afforded a VA examination in conjunction with his claim.  In light of the conflicting evidence and given the Veteran's presumed exposure to herbicides, a VA examination is warranted to determine whether the Veteran has ischemic heart disease.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159.

Cervical Spine

In order to comply with the instructions in the February 2014 Joint Motion for Remand, the Board's June 2014 remand directed that the Veteran be afforded a VA examination to determine the current nature and severity of his cervical spine disorder.  In addition to examination findings, the examiner was also asked to address the Veteran's reports of symptoms that accompany his flare-ups, including dizziness, headaches, loss of balance, an inability to see, memory loss, and unclear thinking.  The examiner was asked to provide a specific opinion with a complete rationale as to whether it is at least as likely as not that any of the reported symptoms of dizziness, headaches, loss of balance, inability to see, memory loss, and unclear thinking are related to the Veteran's cervical spine disorder. 

The Veteran was afforded a VA examination in August 2015.  The examiner indicated that it was unlikely that the Veteran's symptoms of dizziness, headaches, loss of balance, an inability to see, memory loss, and unclear thinking were proximately due to or caused by the Veteran's cervical spine condition.  The examiner stated that the nerves controlling vision do not relate anatomically to the cervical spine; that memory disability or fuzzy thinking was caused by muscle relaxers or pain medications; and that dizziness was an inner ear/vestibular condition that was not anatomically related to the cervical spine.  The examiner did not provide any rationale, did not discuss what medications caused memory disability or fuzzy thinking, and did not discuss a December 2011 VA Nurse Practitioner Note indicating the Veteran's reported dizziness may be caused by his cervical spine degenerative joint disease.  Accordingly, the Board finds that VA has not substantially complied with the Board's June 2014 remand and remand for a further examination is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Notably, the Veteran was granted service connection for headaches associated with the cervical spine condition in the July 2016 Decision Review Officer decision; thus, no further questions need to be addressed regarding headaches.    

Right and Left Lower Extremity Radiculopathy

Regarding the claims for service connection for right and left lower extremity radiculopathy (claimed as peripheral neuropathy), the May 2013 remand directed that the Veteran be afforded a VA examination.  The examiner was directed to provide an opinion with supporting rationale as to whether it is at least as likely as not that the Veteran has a definitive nerve disorder of the upper or lower extremities related to his service-connected disabilities.  

The Veteran was afforded a VA peripheral nerves examination in December 2013.  The examiner found that the Veteran had sciatica and paresis of the upper and lower extremities.  The examiner then stated that the Veteran's "definitive disorder of upper and lower extremities is at least as likely as not related to his service connected disabilities, that is cervical limited motions."  The rationale provided was that the Veteran's cervical limited motions were due to cervical stenosis at multiple levels including radiculopathy.  The Veteran's signs and symptoms as well as functional impairments were related to cervical quadriparesis.  Quadriparesis was not due to Agent Orange exposure, and despite his history of alcohol abuse, there was clear evidence of cervical stenosis and radiculopathy.  

The Board notes that the Veteran was subsequently granted service connection for right and left upper extremity radiculopathy in a February 2016 rating decision.  However, with regard to right and left lower extremity radiculopathy, while the December 2013 VA examiner provided a generalized opinion that the Veteran had a definitive disorder of the lower extremities that was at least as likely as not related to his cervical limited motion, there was no rationale to support that opinion.  Rather, the examiner appeared to state that the Veteran's cervical spine limited motion was due to radiculopathy, and not whether the Veteran's lower extremity radiculopathy was due to his cervical spine disorder.  Also, although the examiner generally stated that the Veteran's signs and symptoms as well as functional impairments were related to cervical quadriparesis, the examiner did not specify whether these included any lower extremity radiculopathy.  Remand is necessary for a new medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner providing the examination of the Veteran's cervical spine should also provide an opinion as to whether the Veteran's lower extremity radiculopathy is related to his service-connected cervical spine disorder.  

TDIU prior to December 3, 2008

Regarding the Veteran's claim for entitlement to a TDIU, the Board finds that the outcome of the Veteran's claims that are being remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with these issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, the two claims are inextricably intertwined).  Therefore, the Board must defer consideration of entitlement to TDIU pending resolution of the claims being remanded.

VA Treatment Records

Additionally, the record reflects the Veteran receives continuing VA treatment.  The most recent VA treatment records are from May 2016.  Therefore, any updated VA records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from May 2016 to the present. 

2.  Thereafter, schedule the Veteran for a VA examination with a clinician with appropriate expertise to evaluate his claim for service connection for ischemic heart disease.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must obtain a complete medical history from the Veteran, and any indicated tests and studies should be accomplished and all pertinent symptomatology and findings must be reported in detail.

Following an examination of the Veteran and a review of the claims file, the examiner must ascertain whether the Veteran has ischemic heart disease.  If there is any diagnosed disorder of the heart other than ischemic heart disease (if diagnosed), the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the heart condition is related to the Veteran's service, to include as due to presumed exposure to herbicides.                                     

A rationale must be provided for all opinions and conclusions rendered.  Any opinions should address the particulars of this Veteran's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the development requested in item 1, schedule the Veteran for a VA orthopedic examination with a clinician with appropriate expertise in order to ascertain the severity of his service-connected degenerative changes of the cervical spine with spondylosis and intervertebral disc syndrome.  The claims file must be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.  Any consultations deemed necessary must also be accomplished.

The examiner must additionally address the following questions:

a) Is it at least as likely as not (a probability of 50 percent or greater) that any of the reported symptoms of dizziness, loss of balance, inability to see, memory loss, and/or unclear thinking are related to the Veteran's cervical spine disorder, to include medications taken for the cervical spine disorder?  For any such symptom found to be related, the examiner should provide an opinion as to whether each symptom represents a separate neurologically-based disability, or is merely a symptom of the underlying cervical spine disorder.  

The examiner should consider and discuss a December 2011 VA Nurse Practitioner Note indicating the Veteran's reported dizziness may be caused by his cervical spine degenerative joint disease.

b)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's right and left lower extremity radiculopathy is either i) caused or ii) aggravated (any increase in severity) by his service-connected cervical spine disorder.  
The examiner should consider and discuss the December 2013 VA peripheral nerves examination in providing this opinion.  

A complete rationale MUST be provided for all opinions and conclusions rendered.  Any opinions should address the particulars of this Veteran's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


